1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
      NICOLE CHRISTINE FOLLOWILL,                         Case No. 2:21-cv-00283-RFB-BNW
4
                                         Plaintiff,                     ORDER
5            v.
6     B. WILLIAMS, et al.,
7                                    Defendants.
8

9    I.     DISCUSSION

10          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

11   1983 by a state prisoner. On February 23, 2021, the Court ordered Plaintiff to file a

12   complete application to proceed in forma pauperis or pay the $402 filing fee. (ECF No.

13   3.) On April 12, 2021, Plaintiff filed a motion for a status update stating that a $400 check

14   had been mailed from her inmate account on February 25, 2021. (ECF No. 4.) Plaintiff

15   asked whether the Court had received her payment, and whether she had to mail another

16   check for $2. (Id.) The Court notes that the filing fee for civil cases increased from $400

17   to $402 on December 1, 2020. It appears that Plaintiff was not aware of this change.

18          On May 3, 2021, Plaintiff filed a state court application to proceed in forma

19   pauperis. (ECF No. 6.) The Court denies Plaintiff’s application to proceed in forma

20   pauperis without prejudice. As the Court explained in its previous order (ECF No. 3), to

21   apply for in forma pauperis status, Plaintiff must submit all three of the following

22   documents to the Court:

23          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

24          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

25          page 3),

26          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

27          official (i.e. page 4 of this Court’s approved form), and

28

                                                      1
1           (3) a copy of the inmate’s prison or jail trust fund account statement for the

2           previous six-month period.

3           The Court has received Plaintiff’s $400 payment. However, Plaintiff must pay the

4    $402 filing fee in full or file a complete application to proceed in forma pauperis. The

5    Court grants Plaintiff an extension until July 1, 2021, to pay the remaining $2 towards the

6    filing fee or file a complete application to proceed in forma pauperis. Absent unusual

7    circumstances, the Court will not grant an extension of this deadline. If Plaintiff fails to

8    pay the remaining $2 or file a complete application to proceed in forma pauperis, this case

9    will be subject to dismissal without prejudice. If Plaintiff chooses to pay the remaining $2

10   towards the filing fee, Plaintiff should file a notice with the Court indicating that she has

11   paid the remaining $2.

12          In her motion for a status update, Plaintiff also requested that mail from the Court

13   be marked as privileged. (ECF No. 4.) The Court notes that “[m]ail from the courts, as

14   contrasted to mail from a prisoner’s lawyer, is not legal mail.” Keenan v. Hall, 83 F.3d

15   1083, 1094 (9th Cir. 1996) opinion amended on denial of reh’g, 135 F.3d 1318 (9th Cir.

16   1998). Court orders are a matter of public record, and Plaintiff provides no basis for her

17   request to have mail from the Court marked as privileged. As such, the Court denies

18   Plaintiff’s request without prejudice.

19   II.    CONCLUSION

20          For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in

21   forma pauperis (ECF No. 6) is denied without prejudice.

22          It is further ordered that on or before July 1, 2021, Plaintiff will either pay the

23   remaining $2 toward the filing fee for a civil action or file a complete application to proceed

24   in forma pauperis.

25          It is further ordered that if Plaintiff fails to timely comply with this order, this case

26   will be subject to dismissal without prejudice.

27   ///

28   ///

                                                    2
1          It is further ordered that Plaintiff’s request to have mail to sent to her from the Court

2    marked as privileged (ECF No. 4) is denied without prejudice.

3
           DATED May 7, 2021.
4

5
                                                UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
